Opinion issued November 21, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00558-CV
____________

MICKEY HENRY, Appellant

V.

LAMONTE PARK TOWNHOMES COURT, Appellee



On Appeal from the Coutny Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 768441



O P I N I O N
	On October 14, 2002, we ordered that unless, within 30 days of the date of the
order, appellant filed his brief and a reasonable explanation for failure to timely file
his brief, this Court would dismiss his appeal for want of prosecution.  The 30 days
have expired and appellant has done neither.
	Accordingly, the appeal is dismissed for want of prosecution. See Tex. R.
App. P. 38.8(a)(1).
PER CURIAM
Panel consists of Justices Hedges, Keyes, and Duggan. (1) 
Do not publish.  Tex. R. App. P. 47.
1.    The Honorable Lee Duggan, Jr., retired Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.